Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154651(49)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ALTMAN MANAGEMENT COMPANY,                                                                                Joan L. Larsen,
          Plaintiff-Appellant,                                                                                        Justices
                                                                    SC: 154651
  v                                                                 COA: 328593
                                                                    Ingham CC: 13-001106-CK
  AON RISK INSURANCE SERVICES
  WEST, INC.,
              Defendant-Appellee.
  _____________________________________/

         On order of the Chief Justice, pursuant to the stipulation signed by the attorneys
  for the parties, the time for defendant-appellee to file its answer to the application for
  leave to appeal is extended to December 5, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 9, 2016
                                                                               Clerk